Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 1 of 20



                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF FLORIDA

                                       CASE No.: 0:20-cv-60658-WPD

   KIP BARNETT,
   individually and on behalf of all
   others similarly situated,                                       CLASS ACTION

             Plaintiff,                                             JURY TRIAL DEMANDED

   v.

   FITNESS INTERNATIONAL, LLC
   d/b/a LA FITNESS,

         Defendant.
   ____________________________________/

                 PLAINTIFFS’ RESPONSE IN OPPOSITION TO DEFENDANT’S
              MOTION TO DISMISS FIRST AMENDED CLASS ACTION COMPLAINT

             Plaintiffs Kip Barnett and Samuel Enzinna respond in opposition to Defendant Fitness
   International, LLC’s Motion to Dismiss First Amended Class Action Complaint, and state:
        I.       INTRODUCTION
             On March 15, 2020, Defendant collected millions of dollars in fees from its members. It did so
   knowing that it was going to voluntarily close it facilities the next day. When it learned that Plaintiff
   Barnett had retained counsel and intended to do something about Defendant’s unlawful collection of
   fees, Defendant attempted to pick-off class members by sending an e-mail blast at 1:28 a.m., while
   continuing to represent to Plaintiffs’ counsel that it was “reviewing” Plaintiff Barnett’s pre-suit class-
   wide demand. Next, Defendant tried to pick-off Plaintiff Enzinna by unilaterally depositing a refund
   into his bank account upon learning that Enzinna would be joining this case. Plaintiff Enzinna rejected
   that offer and, as discussed below, he has standing to maintain this action.
             Defendant’s lack of regard for the rights of its members is the theme of its Motion to Dismiss.
   Defendant essentially contends that, under the terms of its Membership Agreements, it can do whatever
   it wants, and all Plaintiffs and the class members can do is cancel their agreements. Fortunately for
   Plaintiffs and the class members, the operative First Amended Complaint adequately alleges claims for
   breach of contract, unjust enrichment, negligence, negligent misrepresentation, and breach of the


                                                       1
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 2 of 20



   implied covenant of good faith and fair dealing, all stemming from Defendant’s unlawful conduct.
   Defendant’s Motion to Dismiss should therefore be denied.
       II.      FACTS
             Defendant is the largest fitness facility owner/operator in the country. First Amd. Compl., [ECF
   No. 12], at ¶1. Plaintiffs are members of Defendant’s fitness facilities and entered into Membership
   Agreements with Defendant. Id. at ¶¶19-21. Defendant collects dues in advance from its members
   on the 1st or 15th of each month. Id. at ¶24. Pursuant to its collection schedule, Defendant debited
   membership fees from Plaintiffs’ bank accounts on March 15, 2020 for the billing period of March
   15, 2020 through April 15, 2020. Id. at ¶¶25-26. It did so knowing that it had no intention of providing
   services to Plaintiffs in exchange for the fees collected. Id. at ¶28.
             On March 16, 2020, the day after Defendant collected millions of dollars from its members,
   Defendant voluntarily closed its fitness facilities in the U.S., including the locations where
   Plaintiffs regularly exercise. Id. at ¶27. “Defendant’s facilities did not become unavailable.
   Rather, Defendant made the unilateral decision to close its facilities.” Id. Instead of reimbursing
   Plaintiffs and the class members the fees that it should have never collected, Defendant notified
   Plaintiffs and the class members that it would be suspending all billing, but not until April 1, 2020.
   Id. at ¶30. Consumer complaints regarding Defendant’s conduct, and the inadequate remedies offered
   by Defendant, can be found throughout the Internet:
                   On March 16, 2020, LA Fitness sent out an email stating that all gyms
                    nationwide would be closing until (at least) April 1st to try and staunch
                    the spread of COVID-19. However, I was still charged for the entire
                    month of March’s tuition even though I haven’t and won’t be able to
                    use the gym for over half the month. I called the LA Fitness corporate
                    number and was told that in lieu of a refund for half of March’s tuition,
                    I would be rewarded with an extended “end by” date. Meaning that
                    whenever the gym opens, if i chose to end my membership, my last day
                    to use the facilities will be the same amount of time the gym was closed.
                    Of course, I pointed out that that didn’t cover the people who chose to
                    stay with LA Fitness, and there was no answer for that.

                   La fitness closed due to coronavirus yesterday. I can't use the facility. It
                    is closed. Therefore it is ridiculous that I've been assessed a membership
                    fee today for the next 30 days. What am I paying for? I should not have
                    been charged!

                   Due to the COVID-19 We wanted to put our account on hold which we
                    did however they still charged our account the full amount when we

                                                         2
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 3 of 20



                     asked for that refund they said there is nothing they can do. I asked to
                     speak to a manger which they refused to transfer me letting them know
                     due to the virus we do not feel comfortable to go to the gym but they
                     still refused to help and stated the virus has nothing to do with our
                     membership

                    I’m a pay by month member, and I just see a charge this morning.
                     Should the monthly charges be stopped? Please let us know what to do!

                    Memberships being extended means nothing to pay by month members.
                     Like….said, it should be prorated or not charged at all!

                    It should be prorated…or not charge at all

                    You guys better refund my membership for march or I will be
                     contacting the better business bureau point blank.

                    Are you paying staff with my automatic debit? I hope so cuz if not you
                     shouldn’t be charging me.

                    Yet still taking out dues for people when the gym isnt even open to use

                    So, you close the facility but you are still charging us to use the closed
                     facility! What gives! You should NOT be CHARGING us until you re-
                     open! I want my money back!

   Id. at ¶38.
           On April 22, 2020, Plaintiff Enzinna, through counsel, notified Defendant that he would
   be joining this lawsuit. Id. at ¶9. In response, Defendant attempted to unilaterally deposit a “refund”
   into Plaintiff Enzinna’s bank account, which Plaintiff Enzinna immediately rejected, in part because
   Defendant’s offer failed to account for and provide the class-wide relief sought by Plaintiffs. Id. at
   ¶10. Defendant continues to refuse to reimburse Plaintiffs and the class members the fees it should have
   never collected on March 15, 2020, which caused Plaintiffs and the class members harm. Id. at ¶¶36-
   37. Additionally, Defendant has not agreed to any other relief sought by Plaintiffs in their operative
   pleading, and has not agreed to admit liability for Plaintiffs’ and the class members’ claims.




                                                         3
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 4 of 20



       III.       LEGAL STANDARD
       A. Standard Under Rule 12(b)(1)
              As the Eleventh Circuit explained in Lawrence v. Dunbar, Rule 12(b)(1) challenges to
   subject matter jurisdiction can be either “facial” or “factual”:
                      Facial attacks on the complaint require[ ] the court merely to look
                      and see if [the] plaintiff has sufficiently alleged a basis of subject
                      matter jurisdiction, and the allegations in his complaint are taken as
                      true for the purposes of the motion. Factual attacks, on the other
                      hand, challenge the existence of subject matter jurisdiction in fact,
                      irrespective of the pleadings, and matters outside the pleadings, such
                      as testimony and affidavits, are considered.

   919 F.2d 1525, 1528-29 (11th Cir. 1990). Facial and factual attacks are subject to different
   standards. “On a facial attack, a plaintiff is afforded safeguards similar to those provided in
   opposing a Rule 12(b)(6) motion—the court must consider the allegations of the complaint to be
   true.” Id. at 1529.
              Here, Defendant’s challenge is a facial one as it does not attempt to introduce extrinsic
   evidence and relies solely on the allegations of the operative pleading. See Edelsberg v. Brea Fin.
   Grp., Ltd. Liab. Co., No. 18-CV-62119-DIMITROULEAS/S, 2019 U.S. Dist. LEXIS 29941, at *4
   (S.D. Fla. Feb. 26, 2019) (holding that challenge was factual because “Defendant bases its
   challenge on the Offer, which Plaintiff never mentions in his complaint.”).

       B. Standard Under Rule 12(b)(6)
              “A motion to dismiss for failure to state a claim merely tests the sufficiency of the complaint; it
   does not decide the merits of the case.” Spector v. Generac Power Sys., Inc., No. 10-14182-CIV-
   MOORE/SIMONTON, 2010 WL 11444279, at *1 (S.D. Fla. Oct. 5, 2010). “When reviewing a motion
   to dismiss, a court must construe the complaint in the light most favorable to the plaintiff and take the
   factual allegations therein as true.” Prisua Eng’g Corp. v. Samsung Elecs. Co., Ltd., No. 1:16-cv-21761-
   KMM, 2017 WL 1041571, at *3 (S.D. Fla. Mar. 9, 2017). “To survive a motion to dismiss, a complaint
   must contain sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its
   face.” Id. “This standard demands more than an unadorned, the defendant-unlawfully-harmed-me
   accusation” and a court “must look to the standards set out by the substantive law at issue.” Id.
   Accordingly, a court may dismiss a complaint only “when, on the basis of a dispositive issue of law, no




                                                          4
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 5 of 20



   construction of the factual allegations will support the cause of action.” Id. Defendant has not met the
   burden required to succeed on a Rule 12(b)(6) motion.
       IV.      ARGUMENT
       A. Plaintiff Enzinna has Standing and Defendant Should not be Permitted to Thwart the
          Class Action Mechanism.

             There is no authority supporting Defendant’s attempted pick-off strategy as evidenced by
   Defendant’s failure to cite a single case dismissing a plaintiff’s lawsuit where, as occurred here, a pre-
   suit offer of settlement was rejected. Instead, Defendant generally cites case law discussing when cases
   are mooted, and then attempts to make the leap to argue that Plaintiff’s claims are moot. Plaintiff,
   conversely, has support for his position that his claims have not been mooted, namely, the Supreme
   Court’s decision in Campbell-Ewald Co. v. Gomez, 136 S. Ct. 663 (2016). Since it cannot avoid a
   Supreme Court case that is directly on point, Defendant simply ignores the case and makes no
   effort to explain why the reasoning and holding of that case are not applicable.
             As the Supreme Court made clear in Campbell-Ewald, “basic principles of contract law” dictate
   that a settlement offer, “once rejected, ha[s] no continuing efficacy.” 136 S. Ct. at 670 (citing Genesis
   HealthCare Corp. v. Symczyk, 185 L. Ed. 2d 636, 644 (2013) (Kagan, J., dissenting)). Additionally,
   where a settlement offer is not only rejected, but the defendant continues to deny liability, “the parties
   remain[] adverse; both retain[ing] the same stake in the litigation they had at the outset.” Campbell-
   Ewald, 136 S. Ct. at 670-71. Beyond the fact that Plaintiff still has a stake in this litigation by virtue of
   rejecting Defendant’s offer, as well as Defendant’s continued denial of liability, Plaintiff must be given
   a fair opportunity to move for class certification. Indeed, “a would-be class representative with a live
   claim of her own must be accorded a fair opportunity to show that certification is warranted.” Id. at
   672.
             Since Campbell-Ewald, the Second, Seventh, and Ninth Circuits have addressed and rejected
   Defendant’s attempted strategy here. For example, in Fulton Dental, LLC v. Bisco, Inc., the plaintiff
   filed a putative class action and before the plaintiff could move for class certification, the defendant
   moved under Rule 67 to deposit $3,600 with the district court, which the plaintiff rejected. 860 F.3d
   541, 543 (7th Cir. 2017). The defendant then argued that the plaintiff’s claims had been mooted and
   the district court no longer possessed jurisdiction over the case. Id. The district court agreed. Id. On
   appeal, the Seventh Circuit reversed, holding that the rejected offer did not render the case moot because
   “all that exists is an unaccepted contract offer, and as the Supreme Court recognized, an unaccepted


                                                        5
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 6 of 20



   offer is not binding on the offeree.” Id. at 545; see also Conrad v. Boiron, Inc., 869 F.3d 536, 541
   (7th Cir. 2017) (“[defendant] would like us to hold that at some point, a plaintiff's stubborn refusal to
   accept a generous settlement offer should be taken as the legal equivalent of acceptance. But we are
   aware of no such doctrine, and we are loathe to adopt such an ill-defined rule. The Supreme Court has
   never endorsed anything like this.”). Further, the Seventh Circuit held that the plaintiff’s putative class
   action “is about more than the statutory damages to which [the plaintiff] believes [he] is entitled; it is
   also about the additional reward that [he] hopes to earn by serving as the lead plaintiff for a class action.
   Nothing forces [him] to accept [the defendant’s] valuation of the latter part of the case.” Id.
           Similarly, in Chen v. Allstate Ins. Co., before the plaintiff could move for class certification,
   the defendant deposited funds in an escrow account, and offered to permit the entry of a judgment
   and injunctive relief against it, while continuing to deny liability. 819 F.3d 1136, 1139-40 (9th
   Cir. 2016). The plaintiff did not accept the offer, but the defendant nevertheless attempted to
   dismiss the action, claiming that the district court lacked jurisdiction. Id. at 1140. The district
   court denied the defendant’s motion, but certified the order for interlocutory appeal. Id. While
   the appeal was pending, the Supreme Court decided Campbell-Ewald. Following the Supreme
   Court’s decision, the Ninth Circuit affirmed the lower court, holding:
                   [W]hen a defendant consents to judgment affording complete relief
                   on a named plaintiff's individual claims before certification, but fails
                   to offer complete relief on the plaintiff's class claims, a court should
                   not enter judgment on the individual claims, over the plaintiff's
                   objection, before the plaintiff has had a fair opportunity to move for
                   class certification.

   Id. at 1147. Most recently, in Geismann v. ZocDoc, Inc., the Second Circuit rejected a pick-off attempt,
   stating that condoning such a strategy would “risk placing the defendant in control of a putative class
   action, effectively allowing the use of tactical procedural maneuvers to thwart class litigation at will.”
   909 F.3d 534 (2d Cir. 2018) (citing Deposit Guaranty Nat. Bank v. Roper, 445 U.S. 326, 341 (1980)
   (“Requiring multiple plaintiffs to bring separate actions, which effectively could be 'picked off' by a
   defendant's tender of judgment before an affirmative ruling on class certification could be obtained,
   obviously would frustrate the objectives of class actions[.]”))
           In addition to Fulton Dental, Chen, and Geismann, every district court to have addressed the
   issue since Campbell-Ewald has rejected a defendant’s attempt to moot a putative class action through
   an unaccepted offer of settlement. For example, in Eisenband v. Credit Pros Int'l Corp., Judge Beth

                                                        6
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 7 of 20



   Bloom held that, even where a defendant in a class case attempts to deposit the full amount of plaintiff’s
   individual claim, dismissal of the case is not warranted. No. 18-cv-60053-BB, 2018 U.S. Dist. LEXIS
   61725, at *4 (S.D. Fla. Apr. 10, 2018); see also Susinno v. Work Out World, Inc., Civil Action No. 15-
   cv-5881 (PGS), 2017 U.S. Dist. LEXIS 194930 (D.N.J. Nov. 28, 2017) (denying defendant’s motion to
   dismiss filed after a Rule 67 offer); Bais Yaakov of Spring Valley v. Graduation Source, LLC, 167
   F. Supp. 3d 582, 584 (S.D.N.Y. 2016) (“With a live claim remaining, this Court is bound by
   Campbell-Ewald to afford Plaintiff a fair opportunity to show that class certification is warranted.”);
   Bais Yaakov of Spring Valley v. Varitronics, LLC, No. 14-CV-5008 (ADM/FLN), 2016 U.S. Dist.
   LEXIS 28974, 2016 WL 806703, at *1 (D. Minn. Mar. 1, 2016) (denying motion for Rule 67 deposit
   in advance of class certification stage); Brady, 312 F.R.D. at 306 (same); Jarzyna v. Home Props., L.P.,
   201 F. Supp. 3d 650, 655-56 (E.D. Pa. 2016) (disallowing a deposit of damages for a named plaintiff in
   an attempt to moot a class action); Browning Ferris, Inc. v. Montgomery Cty., 1990 U.S. Dist. LEXIS
   11800, at *6-7 (E.D. Pa. Sept. 4, 1990) (Rule 67's procedures “cannot be used in such a manner to
   effectively set-off an undisputed liability against a disputed liability” and thus “alter the contractual
   relationship” between the parties.); accord Prudential Ins. Co. of Am. v. BMC Indus., Inc., 630 F. Supp.
   1298, 1300 (S.D.N.Y. 1986).
           Moreover, as held by this Court, it makes no difference “that [defendant's] offer preceded
   [plaintiff's] lawsuit. Campbell-Ewald’s core lesson is that unaccepted contract offers are nullities;
   settlement proposals are contract offers; and therefore unaccepted settlement proposals are nullities.
   Nothing about that logic turns on whether a suit has been filed.” Edelsberg, 2019 U.S. Dist. LEXIS
   29941 at *6 (quoting Laurens v. Volvo Cars of North America, LLC, 868 F.3d 622, 627 (7th Cir. 2017)).
   Nor does Defendant’s “refund” label make any difference.
           Indeed, the Seventh Circuit’s decision in Laurens, which this Court found to be “highly
   persuasive” in Edelsberg, makes that point clear. 2019 U.S. Dist. LEXIS 29941 at *5. In Laurens, the
   defendant offered the plaintiff a “full refund” prior to the plaintiff’s filing of the lawsuit, which the
   plaintiff rejected. 868 F.3d at 624. The defendant then argued, like Defendant here, that the refund
   mooted the plaintiff’s claim and the plaintiff lacked standing. Id. On appeal, the Seventh Circuit
   rejected that position, holding as follows:

                   Khadija considered the trade and found it wanting. Whether she did
                   so because of the cost of the charging station, or because she wanted
                   additional damages for Volvo's betrayal, or she wanted to be


                                                       7
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 8 of 20



                   reimbursed for the nuisance of a short-range electric car, or she
                   wanted a bonus for serving as a class representative, is beside the
                   point. Volvo has no right preemptively to force her to accept a
                   contract offer. Indeed, an offeror is almost never permitted to force
                   acceptance on an unwilling offeree. ALI Restatement (Second) of
                   Contracts §§ 17, 50-70, 159-77; see also Campbell-Ewald, 136 S.
                   Ct. at 672 (“In sum, an unaccepted settlement offer or offer of
                   judgment does not moot a plaintiffʹs case.”)….Volvo's position is
                   also at odds with the traditional rule that “a mere offer” does not
                   strip the court of jurisdiction. Campbell-Ewald, 136 S. Ct. at 675
                   (Thomas, J., concurring). Plaintiffs may opt for trial in the face of
                   offers far more concrete than Volvo's letter; they could even
                   reject “tender,” which was “an offer to pay the entire claim
                   before a suit was filed, accompanied by ‘actually produc[ing]’
                   the sum ‘at the time of tender’ in an ‘unconditional’ manner.”
                   Id. at 675 (quoting M. BACON, A NEW ABRIDGMENT OF THE LAW,
                   314-15, 321 [**16] (1856)).

   Id. at pg. 627 (bolded/underline emphasis supplied; italicized emphasis original).
           Here, just like in Laurens, Defendant has no right to tender and force a refund upon Plaintiff.
   Once Plaintiff rejected Defendant’s refund, no contract was formed, and Plaintiff’s claim remains live.
   Additionally, Defendant continues to deny liability, and the parties therefore remain adverse and a
   controversy exists. Also, Plaintiff has not yet filed his motion for class certification, and pursuant to
   Campbell-Ewald, Plaintiff “must be accorded a fair opportunity to show that certification is warranted.”
   Id. at 672. Lastly, Defendant’s offer fails to account for the additional reward Plaintiff hopes to earn by
   serving as the lead plaintiff, as well as the injunctive and class-wide relief, attorney’s fees, and costs
   sought by Plaintiff. Thus, Defendant “has not afforded plaintiff ‘complete relief,’ and plaintiff's claims
   are therefore not moot.” Luman v. NAC Mktg. Co., LLC, No. 2:13-cv-00656-KJM-AC, 2017 U.S. Dist.
   LEXIS 125498 (E.D. Cal. Aug. 8, 2017) (“NAC has refunded the money Amkraut paid for the SBP
   product, including shipping charges….It has not agreed to the injunctive relief Amkraut requests, paid
   his attorneys' fees, or reimbursed his litigation related costs.”) (quoting Chen, 819 F.3d at 1146).
           In addition to Laurens, ample authority exists supporting Plaintiff’s position that an unaccepted
   refund – even if directly deposited – does not moot a claim. See, e.g., Porsch v. LLR, Inc., 380 F. Supp.
   3d 418, 424 (S.D.N.Y. 2019) (“Here, the refunds issued by LLR were automatically credited to Porsch
   -- she was not given the option to accept or reject them. The same principles underlying Campbell-
   Ewald and Laurens counsel against allowing the defendants to deprive potential plaintiffs of
   standing by simply crediting their accounts prior to suit.”) (emphasis supplied); In re Big Heart Pet


                                                       8
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 9 of 20



   Brands Litig., No. 18-cv-00861-JSW, 2019 U.S. Dist. LEXIS 229340 (N.D. Cal. Oct. 4, 2019) (“Here,
   Plaintiffs do not allege they accepted a refund from Defendant, and Defendant does not put forth any
   evidence that shows they have done so.”); Main v. Gateway Genomics, LLC, No. 15cv2945 AJB
   (WVG), 2016 U.S. Dist. LEXIS 183034, at *15 (S.D. Cal. Aug. 1, 2016) (“Campbell-Ewald governs
   the Court’s analysis of whether Ms. Azar’s claims for restitution are moot. Even if Defendant offered
   to full refund Ms. Azar for her purchase of the SneakPeek test prior to when the first amended complaint
   was filed, that does not moot her claims.”) (citing Campbell-Ewald Co. v. Gomez, 136 S. Ct. at 670-
   71; Chen, 819 F.3d at 1144; O'Neal v. Am.'s Best Tire LLC, No. CV-16-00056, 2016 U.S. Dist. LEXIS
   72064, 2016 WL 3087296, at *3 (D. Ariz. June 2, 2016) (“Plaintiffs have not accepted the checks
   tendered by Defendants. As a result, the parties remain adverse and retain the same stake in the litigation
   they had at the outset.”).
           In the face of this overwhelming authority, Defendant cites a handful of cases, all of which
   either support Plaintiff’s position or are distinguishable. For example, in Luman v. Theismann, the
   issue before the Ninth Circuit was “whether the district court erred in holding that [plaintiff’s] claim
   became moot when [defendant] issued him a refund.” 647 F. App’x 804, 807 (9th Cir. 2016). While
   the appeal was pending, the Supreme Court issued Campbell-Ewald, and based on that decision, the
   Ninth Circuit vacated and remanded the case for the district court to reconsider based on the holding in
   Campbell-Ewald. Id. at 807. On remand, the district court held that the plaintiff did have standing
   because the defendant’s refund did not account for the injunctive relief, attorney’s fees, and costs sought
   by the plaintiff. Luman, 2017 U.S. Dist. LEXIS 125498 at *8.
           In Hamilton v. Gen. Mills, Inc., another case cited by Defendant, the defendant “working in
   conjunction with the United States Food and Drug Administration (‘FDA’), issued a widely-advertised
   voluntary recall and refund program for the cereals produced on those dates.” No. 6:16-cv-382-MC,
   2016 U.S. Dist. LEXIS 97812, at *2 (D. Or. July 27, 2016). In other words, it afforded the class-wide
   relief sought by the plaintiff and the plaintiff’s claims therefore became moot. Similarly, in Hardy v.
   Bed Bath & Beyond, Inc., the defendant had in place a refund program that provided relief to the entire
   class. See 17-22315-Civ, 2018 U.S. Dist. LEXIS 38948, at *3 (S.D. Fla. Mar. 9, 2018). Here,
   Defendant refuses to issue a class-wide reimbursement of the fees it should have never collected, which
   is precisely why Plaintiffs were forced to file suit. Thus, the cases cited by Defendant are inapplicable
   because Defendant continues to refuse to provide the class-wide relief sought by Plaintiffs.



                                                       9
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 10 of 20



           In sum, Defendant’s attempt to deprive Plaintiffs and class members of their day in court should
   not be permitted. Defendant’s offer has been rejected by Plaintiff and, given Defendant’s continued
   refusal to accept liability, the parties have the same stake in the litigation they had at the outset. Further,
   Defendant’s offer does not provide Plaintiff with the full relief sought on behalf of himself and the class
   members. Most importantly, Supreme Court precedent mandates that Plaintiff be given an opportunity
   to move for class certification.
       B. Plaintiffs Have Sufficiently Alleged a Claim for Breach of Contract.
           According to Defendant, Plaintiffs fail to identify the “specific provision” of the contract that
   Defendant breached. Mot. at pg. 11. Defendant is mistaken with respect to Plaintiffs’ allegations and
   the law. As recently held by the Eleventh Circuit, allegations regarding “general or specific provisions”
   of a contract that were breached are sufficient for purposes of stating a cause for breach of contract. See
   Estate of Bass v. Regions Bank, Inc., 947 F.3d 1352, 1329 (11th Cir. 2020) (emphasis supplied); see
   also Roman v. Spirit Airlines, Inc., No. 19-CIV-61461-RAR, 2019 U.S. Dist. LEXIS 182638, at *8
   (S.D. Fla. Oct. 20, 2019) (“While Plaintiffs concede that they have not cited to a specific contractual
   provision that was breached, Plaintiffs need not do so to satisfy Rule 8(a) of the Federal Rules of Civil
   Procedure as interpreted by Iqbal and Twombly.”) (citations omitted).
           Consistent with the above Eleventh Circuit precedent, when performance of a duty under a
   contract is contemplated, any nonperformance of that duty is a breach. See Restatement (Second) of
   Contracts § 235(2)); 13 Williston on Contracts § 63.3 (4th ed. 2003); Al-Ghena Int'l Corp. v. Radwan,
   No. 13-61557-CIV-DIMITROULEAS, 2014 U.S. Dist. LEXIS 199129, at *22 (S.D. Fla. Apr. 14,
   2014) (“Plaintiffs allege that they entered into the Al-Ghena and Shairco Purchase Agreements; that
   those agreements imposed obligations for Cortez Holding to oversee and manage construction of a
   proposed hotel, as well as to provide Plaintiffs with ownership rights over CPD; that Cortez Holding
   has failed to provide the requisite oversight and management….These allegations, if true, establish the
   requisite elements for a breach of contract claim.”); Wevercomm Co. v. Fiplex Communs., Inc., No. 18-
   21378-CIV, 2019 U.S. Dist. LEXIS 84491, at *6 (S.D. Fla. Feb. 25, 2019) (“Accordingly, accepting
   the allegations in Plaintiff's Complaint as true, the Court finds that Plaintiff has sufficiently alleged a
   violation of a contractual provision. The Complaint includes allegations that Plaintiff entered into a
   contract with Defendant where it provided electronic components to Defendant, that Plaintiff delivered
   said components to Defendant, and that Defendant has refused to pay Plaintiff the agreed-upon sum.”);
   nVision Glob. Tech. Sols., Inc. v. Cardinal Health 5, LLC, No. 1:11-cv-0389-WSD, 2012 U.S. Dist.


                                                         10
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 11 of 20



   LEXIS 202717, 2012 WL 13006063, at *4 (N.D. Ga. Jan. 10, 2012) (plaintiff sufficiently pled a breach
   of contract claim by alleging among other things that the defendant “had a duty under the terms of the
   contract to perform specific duties” and then did not complete them).
           Here, Plaintiffs allege that they entered into a contract with Defendant pursuant to which
   Defendant agreed to provide them access to its fitness facilities in exchange for Plaintiffs’ payment of
   their membership dues. Amd. Compl. at ¶52. Plaintiffs allege that they complied with their end of the
   bargain by paying their membership fees. Id. at ¶53. Plaintiffs further allege that Defendant breached
   its obligations under the contract “by charging Plaintiffs and the Class Members fees during a period
   in which Defendants did not provide access to its fitness facilities.” Id. at ¶54. Thus, “[g]iven the
   simplicity of the claim and the facts alleged, the breach of contract claims put Defendant on notice as to
   the substance of Plaintiffs' claims.” Roman, 2019 U.S. Dist. LEXIS 182638, at *9.
           Undeterred, Defendant goes on to misconstrue the terms of its own agreement. According to
   Defendant, the contract at issue absolves it of any liability for the wrongfully collected fees at issue.
   Specifically, Defendant cites two portions of the Membership Agreement. The first provides: “No
   refunds shall be made for Membership dues paid, except as specifically provided in this
   Agreement.” Mot. at pg. 11. However, Defendant fails to advise this Court that the sentence
   immediately preceding the clause it cites in a vacuum states: “If any payment of dues or other
   charges is not made on time, L.A. Fitness may, but is not obligated to, suspend or terminate your
   Membership.” Ex. 1 to Mot. at pg. 2. In other words, the “no refund” clause cited by Defendant
   would be applicable in the event of a breach by Plaintiffs, not Defendant. Meaning that if Plaintiffs
   were to have breached the contract, they would not be entitled to a refund.
           Moreover, Defendant cites the following remedies limiting provision found in the Membership
   Agreements to support its contention that it is not liable to Plaintiffs and the class members: the “sole
   and exclusive remedy in the event of any breach of this Agreement shall be cancellation of this
   Agreement.” Mot. at pg. 11. Unfortunately for Defendant, this clause is unenforceable because the
   Membership Agreement “contains ‘an unreasonable disparity in remedy alternatives available to’ the
   parties.” Cadle Co. II v. Menchion, No. 16-10380, 2020 U.S. App. LEXIS 11685, at *16 (11th Cir.
   Apr. 14, 2020) (quoting Inlet Beach Capital Investments, LLC v. F.D.I.C., 778 F.3d 904, 906-07 (11th
   Cir. 2014) (quoting Terraces of Boca Assocs. v. Gladstein, 543 So. 2d 1303, 1304 (Fla. Dist. Ct. App.
   1989))); see also Barnes v. Diamond Aircraft Indus., 499 F. Supp. 2d 1311, 1318 (S.D. Fla. 2007)



                                                      11
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 12 of 20



   (“Florida courts have upheld such limitations of remedy provisions in contracts where the limitation is
   mutual, unequivocal, and reasonable.”).
           A review of the Membership Agreement demonstrates that it contains an unreasonable disparity
   in remedy alternatives. According to Defendant’s interpretation of its Membership Agreement, if it
   were to breach the agreement, Plaintiffs’ only recourse would be to cancel the agreement and nothing
   more. If Plaintiffs were to breach, Defendant would be entitled to (1) terminate the agreement;1 (2)
   keep the last month’s dues paid by Plaintiffs upon initiation, pursuant to the “no refunds” clause;2 and
   (3) “In addition to the other dues, fees and charges provided for in this Agreement,” Plaintiffs
   would be required “to pay a $10.00 service fee for any item or direct charge memo not paid by
   [their] financial institution or account when presented for payment by L.A. Fitness,” Ex. 1 to Mot.
   at pg. 2. This is the very definition of disparity in alternative remedies. Under Defendant’s
   interpretation of the Membership Agreement, it can do whatever it wants and Plaintiffs’ only
   recourse is to cancel their membership. Plaintiffs on the other hand, would be subject to a number
   of fees and penalties if they do not comply with their obligations. If Defendant’s “I will if I want
   to” interpretation of the Membership Agreements is adopted, then the entire agreement should be voided
   as illusory. See Princeton Homes, Inc. v. Virone, 612 F.3d 1324, 1331 (11th Cir. 2010) (“A contract is
   illusory under Florida law when ‘one of the promises appears on its face to be so insubstantial as to
   impose no obligation at all on the promisor — who says, in effect, ‘I will if I want to.’”) (quoting
   Johnson Enters. of Jacksonville, Inc. v. FPL Group, Inc. 162 F.3d 1290, 1311 (11th Cir. 1998)); see
   also Port Largo Club, Inc. v. Warren, 476 So. 2d 1330, 1333 (Fla. 3d DCA 1985) (recognizing that a
   contractual provision renders an obligation “illusory” when it allows a party “to breach with impunity”).
           Finding itself with no persuasive arguments or explanation for its breach of the Membership
   Agreements, Defendant asks this Court to answer a question of fact at the pleading stage. Specifically,
   Defendant cites a portion of the Membership Agreement which states that if a facility becomes
   “unavailable”, Defendant has the option to extend memberships for that period of time. Mot. at pg. 12.
   First, as alleged by Plaintiffs, “Defendant’s fitness facilities did not become unavailable. Rather,
   Defendant decided to voluntarily close its facilities without advance notice to Plaintiffs and the


   1
    “If any payment of dues or other charges is not made on time, L.A. Fitness may, but is not
   obligated to, suspend or terminate your Membership.” Ex. 1 to Mot. at pg. 2.
   2
     As stated in the “Payment” section on the first page of the Membership Agreement, Plaintiffs were
   required to pay the first and last months’ fees upon becoming members. Ex. 1 to Mot. at pg. 1.

                                                      12
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 13 of 20



   Class Members.” Amd. Compl. at ¶55. The word “unavailable” is defined as “not possible to get
   or use.” https://www.merriam-webster.com/dictionary/unavailable; (last accessed Jun. 1, 2020).
   As alleged, it was possible to use Defendant’s facilities and, thus, they were not unavailable.
   Further, whether something “has occurred which would constitute a breach of contract is a matter of
   fact to be determined by a jury.” Winter Garden Citrus Growers' Ass'n v. Willits, 151 So. 509, 511
   (1933); see also Ron Matusalem & Matusa of Florida, Inc. v. Ron Matusalem, Inc., 872 F.2d 1547,
   1551 (11th Cir. 1989) (whether a party’s actions constitute breach of contract is question for trier of
   fact); Action Nissan, Inc. v. Hyundai Motor Am., 617 F. Supp. 2d 1177, 1195 (M.D. Fla. 2008).
   Additionally, if this Court determines that there is any ambiguity with respect to the term “unavailable”,
   then it should be construed against the drafter (Defendant). See Arriaga v. Florida Pacific Farms, LLC,
   305 F.3d 1228, 1248 (11th Cir. 2002); Wistar v. Raymond James Fin. Servs., 365 F. Supp. 3d 1266
   (S.D. Fla. 2018) (“Further, to the extent that there is any ambiguity as to whether Raymond James was
   allowed to charge a Processing Fee in excess of the actual costs associated with executing and clearing
   of a transaction, such ambiguity would be construed against Raymond James, as the drafting party.”).
           Given the above principles and Plaintiffs’ allegations, Plaintiffs have sufficiently alleged a cause
   of action for breach of contract and Defendant’s motion should be denied.
       C. Plaintiffs are Permitted to Allege Unjust Enrichment in the Alternative.
           Defendant contends that Plaintiffs are not permitted to allege a claim for unjust enrichment
   because of the existence of an express contract. “Fortunately, the Eleventh Circuit has addressed the
   issue,” and this Court has previously followed “the Eleventh Circuit’s guidance” on the issue. See Aero.
   Precision, Inc. v. NexGen Aero, Ltd. Liab. Co., No. 17-CV-61106-WPD, 2017 U.S. Dist. LEXIS
   159888, at *16 (S.D. Fla. Sep. 27, 2017). Contrary to Defendant’s contention, “the rule precluding
   equitable relief does not apply to unjust enrichment claims, which may proceed until ‘an express
   contract is proven.’” Id. (quoting State Farm Mut. Auto Ins. Co. v. Physicians Injury Care Ctr., 427 F.
   App'x 714, 723 (11th Cir. 2011), rev'd on other grounds, 824 F.3d 1311, 563 Fed. Appx. 665); Garcia
   v. Clarins USA, Inc., 2014 U.S. Dist. LEXIS 182426, 2014 WL 11997812, at *5 (S.D. Fla. Sept. 4,
   2014) (applying State Farm to deny motion to dismiss unjust enrichment claim despite allegation of
   express contract between the parties)). Additionally, pursuant to Federal Rule of Civil Procedure
   8(d)(2), a plaintiff is permitted to plead in the alternative, and “it is not upon the allegation of the
   existence of a contract, but upon a showing that an express contract exists that the unjust enrichment
   count fails.” Aero. Precision, Inc., 2017 U.S. Dist. LEXIS 159888, at *16 (quoting Martorella v.


                                                       13
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 14 of 20



   Deutsche Bank Nat. Trust Co., 931 F. Supp. 2d 1218, 1227 (S.D. Fla. 2013)); see also Feldkamp v.
   Long Bay, No. 2:09-cv-253-FtM-29SPC, 2010 U.S. Dist. LEXIS 95723, at *15 (M.D. Fla. Sep. 14,
   2010) (“[l]itigants in federal court may pursue alternative theories of recovery, regardless of their
   consistency” and “may plead alternative and inconsistent facts and remedies . . .”) (quoting Allstate Ins.
   Co. v. James, 779 F.2d 1536, 1540-41 (11th Cir. 1986)).
           “Therefore, dismissal of the unjust enrichment claim at this early stage would be unwarranted.”
   Aero. Precision, Inc., 2017 U.S. Dist. LEXIS 159888, at *16 (citing Mancil's Tractor Serv., Inc. v. T&K
   Constr., LLC, 2015 U.S. Dist. LEXIS 183793, 2015 WL 12866331, at *3 (S.D. Fla. July 28, 2015)
   (denying motion to dismiss unjust enrichment claim, because “while [counterclaim-plaintiff] may not
   be able to recover under both [breach of contract and unjust enrichment] theories, the Court need not
   make such a determination at this stage in the litigation.”)); see also Justice v. Rheem Mfg. Co., No. 14-
   80017-CIV-DIMITROULEAS, 2014 U.S. Dist. LEXIS 198959, at *16 (S.D. Fla. Dec. 11, 2014) (“The
   Court again finds that Plaintiffs have adequately alleged facts showing that they conferred profits on
   Defendant by purchasing Rheem ACs, that Defendant retains those profits, and that such retention is
   inequitable because the Rheem ACs contain defective Rheem Coils; and that it is unclear at this stage
   whether Plaintiffs may subsequently plead valid claims based on any applicable warranties. The Court
   will not dismiss Count VIII.”); Supercase Enter. Co. v. Marware, Inc., No. 14-61158-CIV-
   DIMITROULEAS, 2014 U.S. Dist. LEXIS 195225, at *16 (S.D. Fla. Nov. 21, 2014) (“Nevertheless,
   alternative pleading is permitted under the Rules, and dismissal may be premature pre-answer where it
   is unclear if the existence and enforceability of a contract will be at issue.”) (citing Liva v. Mendolia,
   2014 U.S. Dist. LEXIS 69670, 2014 WL 2118814, at *5 (S.D. Fla. May 21, 2014) (allowing plaintiff
   to proceed with unjust enrichment claim where “no answer to the Complaint has been filed yet [and] it
   is unclear at this stage whether existence and enforceability of the contract are at issue in this case.”)).
           Furthermore, as discussed above, if Defendant were permitted its interpretation of Plaintiffs’
   Membership Agreements – allowing it to unilaterally close its facilities and provide services whenever
   it feels like it – then the Membership Agreements would be rendered illusory and unenforceable. See
   Feldkamp v. Long Bay Partners, Ltd. Liab. Co., 773 F. Supp. 2d 1273, 1283 (M.D. Fla. 2011) (“Where
   one party retains to itself the option of fulfilling or declining to fulfill its obligations under the contract,
   there is no valid contract and neither side may be bound…. If the Court were to read defendant's right
   to amend as broadly as suggested by defendant, defendant would have no obligations to plaintiffs”)
   (quoting Contractpoint Fla. Parks, LLC v. State of Florida, 958 So. 2d 1035, 1036 (Fla. 1st DCA 2007)


                                                         14
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 15 of 20



   (citing Miami Coca-Cola Bottling Co. v. Orange-Crush Co., 291 F. 102 (S.D. Fla. 1923), aff'd, 296 F.
   693 (5th Cir. 1924))). Thus, Plaintiffs have properly alleged their unjust enrichment count in the
   alternative as this Court may ultimately rule that an enforceable contract does not exits between the
   parties.
       D. Plaintiffs are Permitted to Allege Negligence in the Alternative, and Sufficiently Allege a
          Cause for Negligence.

              Defendant overlooks that, like unjust enrichment, Plaintiffs are permitted to allege their
   negligence claim in the alternative. See Janssen v. Malin Haley DiMaggio Bowen & Lhota, P.A., 23
   Fla. L. Weekly Fed. D293, at *15 (S.D. Fla. 2012) (“Lastly, the Court rejects Defendants’ argument that
   Plaintiff fails to state a claim for breach of contract because the allegations for the negligence and breach
   of contract claim are identical. A plaintiff may plead alternative theories of relief.”) (citing Fed. R. Civ.
   P. 8(d)(2) (“[a] party may set out 2 or more statements of a claim or defense alternatively or
   hypothetically”); Manicini Enterprises, Inc. v. American Exp. Co., 236 F.R.D. 695, 698-99 (S.D. Fla.
   2006) (a plaintiff may plead inconsistent or alternative theories of relief)); Ideal Frame Co. v.
   DecisionHR USA, Inc., No. 8:16-cv-1963-T-36MAP, 2017 U.S. Dist. LEXIS 118930, at *7 (M.D. Fla.
   Mar. 22, 2017) (“Here, Ideal Frame has pleaded its counts for breach of contract, negligence, and gross
   negligence as alternative counts. The Federal Rules of Civil Procedure permit it to do so.”); Old
   Republic Nat'l Title Ins. Co. v. First Am. Title Ins. Co., No. 8:15-cv-126-T-30EAJ, 2015 U.S. Dist.
   LEXIS 37747, at *8 (M.D. Fla. Mar. 25, 2015) (“Irrespective of the source of the duty, the negligence
   claim should not be dismissed because Old Republic has pleaded its counts in the alternative.”). If, as
   discussed above, this Court finds that the Membership Agreements are illusory and unenforceable, then
   the nature of Plaintiffs’ claim would no longer be contractual and they would be permitted to pursue
   their negligence claim.
              Notwithstanding, Plaintiffs have sufficiently pleaded a duty owed to them by Defendant outside
   of the Membership Agreements. Specifically, Plaintiffs allege that Defendant wrongfully collected the
   fees at issue using “automatic electronic debits” from Plaintiffs and the class members bank accounts.
   Amd. Compl. at ¶¶4, 56, 84. Plaintiffs further allege that Defendant solely controlled these automatic
   debits that Plaintiffs and the class members were helpless to stop. Id. These allegations establish the
   existence of a fiduciary duty between Plaintiffs and the class members on the one hand, and Defendant
   on the other. Fiduciary relations and related duties are broadly interpreted, and arise in a variety of
   circumstances:


                                                        15
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 16 of 20



                   Courts of equity have carefully refrained from defining instances of
                   fiduciary relations in such a manner that other and perhaps new cases
                   might be excluded. It is settled by an overwhelming weight of authority
                   that the principle extends to every possible case in which a fiduciary
                   relation exists as a fact, in which there is confidence reposed on one side
                   and the resulting superiority and influence on the other. The relation and
                   the duties involved in it need not be legal. It may be moral, social,
                   domestic, or merely personal. The rule as thus stated has been
                   repeatedly quoted with approval by this court. It has been said that it
                   exists, and that relief is granted, in which influence has been acquired
                   and abused-in which confidence has been reposed and betrayed. The
                   origin of the confidence and the source of the influence are immaterial.
                   The rule embraces both technical fiduciary relations and those informal
                   relations which exist whenever one [person] trusts in and relies upon
                   another. The only question is, Does such a relation in fact exist?

   Estate of Ayres v. Beaver, 48 F. Supp. 2d 1335, 1341 (M.D. Fla. 1999) (quoting Swerhun v. General
   Motors Corp., 812 F. Supp. 1218, 1222-23 (M.D. Fla. 1993); citing Browning v. Peyton, 918 F.2d 1516,
   1522 (11th Cir. 1990); Garner v. Pearson, 545 F. Supp. 549, 557 (M.D. Fla. 1982)(quoting Quinn v.
   Phipps, 93 Fla. 805, 113 So. 419 (1927)); see also Helinautica Inter., S.A. v. Engage Aviation, LLC,
   No. 8:11-CV-676-T-17TGW, 2011 U.S. Dist. LEXIS 131686, 2011 WL 5553896, at *2 (M.D. Fla.
   Nov. 15, 2011) (“a fiduciary relation exists as a fact, in which there is confidence reposed on one side
   and the resulting superiority and influence on the other.”) (quoting The Florida Bar v. Adorno, 60 So.
   3d 1016, 1028 (Fla. 2011)). The existence of a fiduciary duty is a question of fact for the jury. Estate
   of Ayres, 48 F. Supp. 2d at 1341 (quoting Morton v. Young, 311 So. 2d 755, 756 (Fla. 3d DCA 1975);
   citing Browning, 918 F.2d at 1522; Garner, 545 F. Supp. at 557).
           Here, Plaintiffs gave Defendant access to their bank accounts and permitted Defendant to make
   automatic debits from their accounts. This resulted in Defendant having a position of influence,
   confidence, and control, which it exercised and abused by making debits from Plaintiffs’ accounts when
   it knew or should have known that it had no intent to provide services in exchange for the fees it was
   collecting. Amd. Compl. at ¶¶ 69, 70. Defendant’s breach of the duty it owed Plaintiffs when making
   debits from their bank accounts is sufficient to support Plaintiffs’ negligence claim. See Fla. Auto. Joint
   Underwriting Ass'n v. Milliman, Inc., No. 4:06-cv-00546-SPM-WCS, 2007 U.S. Dist. LEXIS 108225,
   at *9 (N.D. Fla. Feb. 15, 2007) (“Defendant's arguments are insufficient to dismiss….Plaintiff's theory
   of negligence in its Complaint is based off of its theory of fiduciary duty. Plaintiff's theory is that if




                                                       16
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 17 of 20



   Defendant owed Plaintiff a fiduciary duty, it also owed the lower standard of care to not be negligent.”).
   Thus, Plaintiffs’ negligence count should be permitted to survive.
       E. Plaintiffs Sufficiently Allege a Cause for Negligent Misrepresentation.
           Defendant contends that Plaintiffs have not alleged a cause for negligent misrepresentation
   because Plaintiffs fail to identify the misrepresentations allegedly made.         Defendant, however,
   overlooks that Plaintiffs allege a cause for negligent misrepresentation by omission. A claim for
   negligent misrepresentation by omission may be maintained where “the party omitting the information
   owes a duty of disclosure to the party receiving the information.” Behrman v. Allstate Life Ins. Co., 388
   F. Supp. 2d 1346, 1351 (S.D. Fla. 2005) (citing TransPetrol Ltd. v. Radulovic, 764 So. 2d 878, 880 (Fla.
   4th DCA 2000)). “Such duty arises when one party has information that the other party has a right to
   know because of a Fiduciary or other relation of trust or confidence between them.” Behrman, 388 F.
   Supp. 2d at 1351 (quoting TransPetrol Ltd., 764 So. 2d at 880) (citing State v. Mark Marks, P.A., 654
   So. 2d 1184, 1189 (Fla. 4th DCA 1995)); Friedman v. Am. Guardian Warranty Servs., 837 So.2d 1165,
   1167 (Fla. App. 4th DCA 2003))); see also Koock v. Sugar & Felsenthal LLP, No. 8:09-CV-609-T-
   17EAJ, 2010 U.S. Dist. LEXIS 38004, at *12 (M.D. Fla. Mar. 25, 2010) (“The Amended Complaint is
   a class action complaint for negligence and for negligent misrepresentation by omission….The
   Amended Complaint states that Defendant S&F owed a duty to the investing public, including Koock
   and the class, to ensure that full and fair disclosures were made on offering documents drafted by
   Defendant S&F, that Defendant S&F breached that duty owed to Plaintiffs, that Defendant S&F's
   negligence proximately caused damage to the Koocks and the class.”).
           As discussed above, the operative pleading establishes a fiduciary relationship stemming from
   Defendant’s availability to access Plaintiffs’ bank accounts and unilaterally withdraw funds from those
   accounts. Defendant breached its duties by withdrawing funds from those accounts when it knew that
   it would not be providing any services in exchange for the fees it was collecting. As alleged in the First
   Amended Complaint, Defendant had a duty to disclose the availability of its fitness facilities, and
   breached that duty “by failing to advise Plaintiffs and Class Members that it would be voluntarily
   closing its facilities before closing them, and before collecting fees from Plaintiffs and the Class
   Members.” Amd. Compl. at ¶76. Given the position of power it held, Defendant was obligated to
   advise Plaintiffs and the class members that it had no intention of providing them services before
   it collected fees from their bank accounts. For this reason, Defendant’s reliance on the independent
   tort rule is misplaced, as Plaintiffs have demonstrated breach of a duty independent of a breach of


                                                      17
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 18 of 20



   the Membership Agreements. See Lamm v. State Street Bank and Trust, 749 F.3d 938, 947 (11th Cir.
   2014) (“the standard appears to be that where a breach of contract is combined with some other conduct
   amounting to an independent tort, the breach can be considered negligence.”); United States Fire Ins.
   Co. v. ADT Sec. Servs., 134 So. 3d 477, 480 (Fla. 2d DCA 2013) (“it appears to be one alleging negligent
   misrepresentation, which is independent of any breach of contract.”) (citing HTP, Ltd. v. Lineas Aereas
   Costarricenses, S.A., 685 So. 2d 1238, 1239 (Fla. 1997) (recognizing that intentional or negligent acts
   which are independent of the contract can give rise to a tort action; in that case, it was fraudulent
   inducement). Defendant was negligent through its omission, independent of its breach of the
   Membership Agreements, and its motion to dismiss this count should be denied.
       F. Plaintiffs Sufficiently Allege Breach of the Implied Covenant of Good Faith and Fair
          Dealing.

           Preliminarily, Defendant’s contention – that Plaintiffs’ claim for breach of the implied covenant
   of good faith and fair dealing fails because Plaintiffs do not identify the express contractual provision
   Defendant breached – is meritless for the reasons previously outlined. As discussed above, “[g]iven the
   simplicity of the claim and the facts alleged, the breach of contract claims put Defendant on notice as to
   the substance of Plaintiffs' claims.” Roman, 2019 U.S. Dist. LEXIS 182638, at *9. Similarly meritless
   is Defendant’s claim that it did not breach the implied covenant of good faith and fair dealing because
   it “had the contractual right to engage in the actions alleged in the Amended Complaint.” Mot. at pg.
   18. That argument ignores both the terms of the Membership Agreements and the allegations in the
   Amended Complaint. As previously discussed, Defendant’s contractual right to extend memberships
   arises only when Defendant’s facilities become “unavailable”. As alleged in the operative pleading,
   “Defendant’s fitness facilities did not become unavailable. Rather, Defendant decided to
   voluntarily close its facilities without advance notice to Plaintiffs and the Class Members.” Amd.
   Compl. at ¶55. Thus, Defendant did not have the contractual right to collect membership dues
   when it had no intention of providing services in return, and any dispute regarding that right should
   be decided by a jury.
           Additionally, Plaintiffs’ allegations regarding Defendant’s breach of the implied covenant of
   good faith and fair dealing are not repetitive. As held by this Court, “[w]here . . . a contract gives a party
   substantial discretion to promote its self-interest, the implied covenant of good faith serves as a gap-
   filling default rule” and “[i]n filling the gaps, the implied covenant of good faith limits that party's ability
   to exercise its discretion capriciously to contravene the reasonable contractual expectations of the other


                                                         18
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 19 of 20



   party.” Al-Ghena Int'l Corp., 2014 U.S. Dist. LEXIS 199129, at *23 (quoting Mahdavieh v. Suntrust
   Mortg., Inc., No. 13-62801-CIV, 2014 U.S. Dist. LEXIS 47775, 2014 WL 1365425, at *4 (S.D Fla.
   Apr. 7, 2014)). “[W]here the terms of the contract afford a party substantial discretion to promote that
   party's self-interest, the duty to act in good faith nevertheless limits that party's ability to act capriciously
   to contravene the reasonable contractual expectations of the other party.” Persaud v. Bank of Am., N.A.,
   No. 14-21819-CIV, 2014 U.S. Dist. LEXIS 120307 (S.D. Fla. Aug. 27, 2014) (quoting Cox v. CSX
   Intermodal, Inc., 732 So. 2d 1092, 1097-98 (Fla. 1st DCA 1999)).
            Where, as here, a defendant is alleged to have “contravened Plaintiffs' contractual expectations”
   through “discretionary conduct,” a court should disregard the defendant’s self-serving characterization
   of its conduct and rely on the plaintiff’s allegations. See Al-Ghena Int'l Corp., 2014 U.S. Dist. LEXIS
   199129 at *23; see also Mahdavieh v. Suntrust Mortg., Inc., No. 13-62801-CIV-COHN/SELTZER,
   2014 U.S. Dist. LEXIS 47775, at *13 (S.D. Fla. Apr. 7, 2014) (“Here, Plaintiffs claim that STM
   exercised its discretion in bad faith by force-placing unnecessary and excessive-priced insurance on
   Plaintiffs' property in return for unearned kickbacks. As noted above, although the mortgage gave STM
   substantial discretion to force-place insurance, that discretion was not absolute….Viewing Plaintiffs'
   allegations in the light most favorable to them, the Court finds that Plaintiffs have sufficiently alleged
   that STM acted capriciously to contravene their reasonable contractual expectations.”).
            Plaintiffs allege and have demonstrated that the Membership Agreements, combined with
   Defendant’s ability to automatically withdraw Plaintiffs’ bank accounts, gave Defendant substantial
   discretion to promote its self-interest. Plaintiffs further allege that Defendant acted capriciously to
   contravened the reasonable contractual expectations of Plaintiffs and the class members by collecting
   “fees from Plaintiffs and the Class Members when it knew or should have known that it intended
   to voluntarily close all of its facilities.” Amd. Compl. at ¶86. Defendant’s conduct “unfairly
   frustrated the agreed common purpose and…expectations of Plaintiffs and the Class Members,”
   under the terms of the Membership Agreements. If there is any question, the sample consumer
   complaints quoted in the First Amended Complaint further support Plaintiffs’ allegations that
   Defendant frustrated the expectation of its members. See Amd. Compl. at ¶38. Defendant’s
   request to dismiss this count of the First Amended Complaint should therefore be denied.
       V.       CONCLUSION
            Defendant fails to advance a single persuasive reason to dismiss any of Plaintiffs’ well-pled
   claims. Defendant’s Motion to Dismiss should therefore be denied.


                                                          19
Case 0:20-cv-60658-WPD Document 19 Entered on FLSD Docket 06/02/2020 Page 20 of 20



          WHEREFORE, Plaintiffs Kip Barnett and Samuel Enzinna respectfully request an order
   denying Defendant’s Motion to Dismiss.


   Date: June 2, 2020



                                                   Respectfully submitted,

                                                   HIRALDO P.A.


                                                   /s/ Manuel S. Hiraldo
                                                   Manuel S. Hiraldo, Esq.
                                                   Florida Bar No. 030380
                                                   401 E. Las Olas Boulevard
                                                   Suite 1400
                                                   Ft. Lauderdale, Florida 33301
                                                   mhiraldo@hiraldolaw.com
                                                   (t) 954.400.4713

                                                   THE LAW OFFICES OF JIBRAEL S.
                                                   HINDI
                                                   Florida Bar No. 118259
                                                   110 SE 6th Street
                                                   Suite 1744
                                                   Ft. Lauderdale, Florida 33301
                                                   Email: jibrael@jibraellaw.com
                                                   Telephone: 954-628-5793
                                                   Counsel for Plaintiff and the Class




                                              20
